United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2763
                        ___________________________

                                    Jared Clinton

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

Ryan Garrett, individually and in his official capacity as a law enforcement officer
for the Des Moines, Iowa Police Department; Brian Minnehan, individually and in
 his official capacity as a law enforcement officer for the Des Moines, Iowa Police
  Department; Ryan Steinkamp, individually and in his official capacity as a law
   enforcement officer for the Des Moines, Iowa Police Department; City of Des
 Moines, Iowa; Dana Wingert, individually and in his official capacity as Chief of
                 Police for the Des Moines, Iowa Police Department

                      lllllllllllllllllllllDefendants - Appellants
                                       ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                  ____________

                           Submitted: February 16, 2022
                            Filed: September 21, 2022
                                  ____________

Before SMITH, Chief Judge, BENTON and KELLY, Circuit Judges.
                              ____________

SMITH, Chief Judge.
       Jared Clinton’s vehicle was stopped by three Des Moines police officers based
on the officers’ inability to read the temporary license plate tag in Clinton’s back
window and on a suspicious look that one of Clinton’s passengers gave the officers.
The officers searched the vehicle, finding evidence of marijuana. Clinton was charged
with possession of a controlled substance, in violation of Iowa Code § 124.401(5);
the State of Iowa, however, did not pursue prosecution.

       Clinton brought suit in state court against the officers for violation of his rights
under the Fourth Amendment to the Federal Constitution and under Article I, § 8 of
the Iowa Constitution and for conspiracy to violate his federal and state constitutional
rights. He also brought claims against the chief of police and the City of Des Moines
for deliberate indifference under federal and state law. The defendants timely
removed the suit to federal court.

        Thereafter, Clinton moved for summary judgment on all counts except for the
amount of damages; the defendants filed a cross-motion for summary judgment on
the basis of federal qualified immunity and state immunity. The district court1 entered
an order deciding all claims as a matter of law but leaving the amount of damages for
a jury trial. Rejecting the officers’ arguments that they were entitled to immunity, the
court granted Clinton’s motion on his Fourth Amendment and Iowa Constitution
claims against the officers. It also granted Clinton summary judgment on his state-law
claim against the City. The court dismissed Clinton’s conspiracy claims, his federal
claim against the City, and his state and federal claims against the police chief.

      On appeal, the defendants argue that the district court erred in denying the
individual officers qualified immunity on Clinton’s federal law claims, in denying the



       1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.

                                           -2-
officers state immunity on his Iowa law claims, and in denying summary judgment
to the City on his deliberate indifference claim. We affirm.

                                   I. Background
      On October 3, 2019, Jared Clinton was pulled over by Des Moines Police
Department Officers Ryan Garrett, Brian Minnehan, and Ryan Steinkamp riding
together in Officer Garrett’s marked police vehicle. According to Officers Garrett and
Minnehan, as Clinton’s vehicle passed the patrol car, Clinton’s front-seat passenger
sat up quickly from a reclined position, looked at the officers in an apparently
nervous manner, and sat back down quickly.2 The officers subsequently began to
follow Clinton’s vehicle.

       Additionally, the officers noted that Clinton’s car did not have permanent
license plates. Instead, the plates on Clinton’s car advertised the dealership “Dewey
Auto Outlet.” See R. Doc. 35-1, at 19. Clinton had a valid temporary tag in the
appropriate place in his vehicle’s rear window. However, the officers were unable to
“make out any writing” on it from their position behind Clinton’s vehicle. Id. at 11.
The officers “observed that the vehicle had . . . dealer plates and a white piece of
paper taped in the back window. [They] followed the vehicle for several blocks and
could not make out any writing on it.” Id. According to Officer Minnehan, “mostly
it [was] the angle of the back windshield and then the glare from the sun” that made
the tag unreadable. Id. at 59. Officer Garrett similarly testified that he “could not have
said” whether the tag “was blank or not blank” because “there was no way to tell”
from where they were following Clinton’s vehicle. Id. at 47. He further testified to
having previously encountered forged tags because of the fact that paper tags are
“easily altered.” Id. Officer Steinkamp testified about his previous experiences with
drivers placing counterfeit or blank documents in the windows of unregistered
vehicles to mimic temporary registration tags.


      2
          The officers testified to this effect at their depositions.

                                             -3-
       The officers “initiated a traffic stop . . . to verify that the paper tag was
legitimate.” Id. at 11. Officer Minnehan approached the vehicle and saw that
Clinton’s temporary tag was legible and that it was not expired. Officer Garrett went
to Clinton’s window. He testified that “he immediately detected a strong odor of
marijuana coming from the vehicle.” Id. He asked whether the car was titled in
Clinton’s name. Clinton asked Officer Garrett why he had been stopped. The officer
said, “I’m pulling you over because I was just checking up on your ID tag, OK?” J.A.
at 374 (USB drive) (Garrett Body Cam. at 2:50–3:00). Officer Steinkamp explained
to Clinton that the police encounter “a lot of [temporary registration tags] that are
fraudulent. We don’t know that until we verify it. That’s why we pulled you over.”
Id. (Steinkamp Body Cam. at 5:20–5:50). Officer Minnehan told Clinton that he had
been stopped because the officers could not “read [his] paper tag” from their vehicle.
Id. (Minnehan Body Cam. at 22:00–22:30). He also told Clinton that the officers’
attention had been piqued when his passenger “looked at [them] real hard, like [he
was] super nervous.” Id. (Minnehan Body Cam. at 22:00–22:30).

       In addition to observing the odor of marijuana, Officer Garrett saw what he
believed to be evidence of the same on Clinton’s person. Clinton told the officers that
he had been smoking marijuana in the same clothing earlier that day. Thereafter, the
officers searched the car and its occupants and discovered a vape pen and a vape
cartridge both alleged to contain THC.

       Clinton was arrested and charged with possession of a controlled substance, in
violation of Iowa Code § 124.401(5). He spent approximately four hours in Polk
County Jail. After Clinton filed a motion to suppress, the county attorney filed a
notice of intent not to prosecute, and Clinton’s criminal case was dismissed without
prejudice.

      On May 18, 2020, Clinton brought suit in Iowa state court against Officers
Garrett, Minnehan, and Steinkamp as well as against the City and Chief of Police

                                         -4-
Dana Wingert. Clinton’s complaint asserted six claims: (1) a 42 U.S.C. § 1983 claim
against the officers for violation of his Fourth Amendment rights (Count 1); (2) a
claim against the officers for violation of his rights under Article I, § 8 of the Iowa
Constitution (Count 2); (3) a claim against the officers under 42 U.S.C. §§ 1983 and
1985 for conspiracy to violate his rights under the Fourth, Fifth, and Fourteenth
Amendments (Count 3); (4) a claim against the officers for conspiracy to violate
Article I, §§ 6 and 8 of the Iowa Constitution (Count 4); (5) a claim against the chief
of police and the City of Des Moines under 42 U.S.C. § 1983 for deliberate
indifference (Count 5); and (6) a claim against the chief of police and the City for
deliberate indifference under Article I, §§ 6 and 8 of the Iowa Constitution (Count 6).
The defendants timely removed the case to federal court.

      Clinton moved for partial summary judgment as to all claims except for the
amount of damages. The defendants filed a cross-motion for summary judgment
based on federal qualified immunity and state-law immunity.

       The district court granted Clinton’s motion as to Counts 1 and 2, denied his
motion as to Counts 3, 4, and 5, and granted his motion for summary judgment only
as to the City on Count 6. The court granted the defendants’ motion as to Counts 3,
4, and 5 and granted only as to Chief Wingert on Count 6. The court scheduled a jury
trial on the amount of damages.

                                   II. Discussion
       On appeal, the defendants argue that the district court erred in denying the
officers immunity as to Counts 1 and 2 and in granting summary judgment to Clinton
as to the City on Count 6.

                                   A. Jurisdiction
      We first address whether we have jurisdiction to hear this appeal. Section 1291
of 28 U.S.C. confers jurisdiction on federal circuit courts to hear “appeals from all

                                         -5-
final decisions of the district courts.” “Generally speaking, appeal must await the
terminating order—the decision that ends the litigation on the merits and leaves
nothing for the court to do but execute the judgment.” Langford v. Norris, 614 F.3d
445, 454 (8th Cir. 2010) (internal quotation marks omitted). Here, the district court
decided all counts as a matter of law and ordered a jury trial to determine the amount
of damages. As the court left the issue of damages for the jury, litigation is ongoing
and its order is not a final decision under § 1291. Maristuen v. Nat’l States Ins. Co.,
57 F.3d 673, 678 (8th Cir. 1995) (“A judgment awarding damages but not deciding
the amount of the damages . . . is not a final decision within the meaning of § 1291.”);
Laclede Gas Co. v. Amoco Oil Co., 531 F.2d 942, 943 (8th Cir. 1976) (per curiam)
(holding that a district court’s order resolving all claims except the amount of
damages was not final and appealable); Wrist-Rocket Mfg. Co. v. Saunders Archery
Co., 516 F.2d 846, 849 (8th Cir. 1975) (holding that an order deciding liability but
leaving damages for later determination was not final).

                              1. Federal Law Claims
      Interlocutory appeals before litigation is final are allowed only in special cases:

      Ordinarily, we lack jurisdiction to hear an immediate appeal from a
      district court’s order denying summary judgment, because such an order
      is not a final decision. We do, however, have limited authority to review
      the denial of qualified immunity through an interlocutory appeal under
      the collateral order doctrine. Our jurisdiction to review the denial of
      qualified immunity extends only to abstract issues of law, not to
      determinations that the evidence is sufficient to permit a particular
      finding of fact after trial. Thus, a defendant entitled to invoke a qualified
      immunity defense may not appeal a district court’s summary judgment
      order insofar as that order determines whether or not the pretrial record
      sets forth a genuine issue of fact for trial. And we typically may not
      consider any other grounds for granting summary judgment on the
      merits of the case at this interlocutory stage.



                                          -6-
Langford, 614 F.3d at 455 (cleaned up).

       We conclude that jurisdiction is present to consider the defendants’ appeal of
the district court’s denial of qualified immunity as to Clinton’s federal claims. Id.

                                 2. State-Law Claims
       Pendent jurisdiction is available for state-law “claims that are ‘inextricably
intertwined’ with interlocutory appeals concerning the defense of qualified
immunity,” which requires them to be “coterminous with, or subsumed in” our
qualified immunity analysis. Veneklase v. City of Fargo, 78 F.3d 1264, 1269–70 (8th
Cir. 1996) (quoting Kincade v. City of Blue Springs, 64 F.3d 389, 394–95 (8th Cir.
1995)). Iowa state immunity does not meet that test in this case. It does not require
us to determine whether the defendants violated a “clearly established right” and, as
it imposes a higher standard of care, it affords less protection than does qualified
immunity. See Baldwin v. City of Estherville, 915 N.W.2d 259, 281 (Iowa 2018)
(“[W]ith respect to a damage claim under article I, sections 1 and 8, a government
official whose conduct is being challenged will not be subject to damages liability if
she or he pleads and proves as an affirmative defense that she or he exercised all due
care to conform to the requirements of the law.” (emphasis added)). Thus, pendent
jurisdiction is unavailable as to the issue of state-law immunity.

        Langford concerned an interlocutory appeal of a district court’s denial of the
defendants’ motion for summary judgment on the basis of federal qualified immunity
as well as immunity under Arkansas law. 614 F.3d at 455. We held that we had
jurisdiction over both issues. As to state immunity, we observed that “[u]nder
Arkansas law, the denial of statutory immunity is immediately appealable, for as the
Arkansas Supreme Court has explained, ‘the right of immunity from suit is effectively
lost if a case is permitted to go to trial.’” Id. (quoting City of Fayetteville v. Romine,
284 S.W.3d 10, 13 (Ark. 2008)).



                                           -7-
       The Iowa Supreme Court, however, has not addressed this issue. Rather, for
this court to have jurisdiction, the defendants would have had to seek certification
pursuant to 28 U.S.C. § 1292(b). Failure to do so is fatal to our jurisdiction on Counts
2 and 6. See Langford, 614 F.3d at 454. For this reason, we dismiss the appeal as to
those claims for lack of jurisdiction.

                                B. Qualified Immunity
     Having decided the matter of jurisdiction, we now turn to the question of
whether the officers are entitled to federal qualified immunity.

      In general, we review de novo a district court’s grant of summary judgment.
Dahlin v. Lyondell Chem. Co., 881 F.3d 599, 603 (8th Cir. 2018). A district court’s
denial of summary judgment based on qualified immunity is likewise reviewed de
novo. Thurmond v. Andrews, 972 F.3d 1007, 1011 (8th Cir. 2020). In conducting our
review, we view the record and make all reasonable inferences in favor of the
nonmoving party. Id.

       Section 1983 creates a cause of action for the alleged constitutional violations
of government actors. However, “[q]ualified immunity shields government officials
from suit unless their conduct violated a clearly established constitutional or statutory
right of which a reasonable person would have known.” Yowell v. Combs, 89 F.3d
542, 544 (8th Cir. 1996). An officer is entitled to qualified immunity if two elements
are met. First, the court asks, “Taken in the light most favorable to the party asserting
the injury, do the facts alleged show the officer’s conduct violated a constitutional
right?” Saucier v. Katz, 533 U.S. 194, 201 (2001). Next, the court asks “whether the
right was clearly established.” Id.

      The Fourth Amendment protects “[t]he right of the people to be secure in their
persons, houses, papers, and effects, against unreasonable searches and seizures.”
U.S. Const. amend. IV. “A traffic stop is a seizure within the meaning of the Fourth

                                          -8-
Amendment and, as such, must be supported by reasonable suspicion or probable
cause.” United States v. Houston, 548 F.3d 1151, 1153 (8th Cir. 2008). In
determining whether reasonable suspicion exists, we “look at the ‘totality of the
circumstances’ of each case to see whether the detaining officer has a ‘particularized
and objective basis’ for suspecting legal wrongdoing.” United States v. Arvizu, 534
U.S. 266, 273 (2002) (quoting United States v. Cortez, 449 U.S. 411, 417 (1981)).
Additionally, we “allow[] officers to draw on their own experience and specialized
training to make inferences from and deductions about the cumulative information
available to them that ‘might well elude an untrained person.’” Id. at 750–51 (quoting
Cortez, 449 U.S. at 418). “[I]n determining whether the officer acted reasonably in
such circumstances, due weight must be given, not to his inchoate and
unparticularized suspicion or ‘hunch,’ but to the specific reasonable inferences which
he is entitled to draw from the facts in light of his experience.” Terry v. Ohio, 392
U.S. 1, 27 (1968). “An investigatory stop must be justified by some objective
manifestation that the person stopped is, or is about to be, engaged in criminal
activity.” Cortez, 449 U.S. at 417.

       Iowa law mandates display of both front and rear license plates. Iowa Code
§ 321.37. However, it affords an exception “for a period of forty-five days after the
date of delivery of the vehicle to the purchaser from a dealer if a card bearing the
words ‘registration applied for’ is attached on the rear of the vehicle.” Id. § 321.25(1).
Iowa law further requires that such temporary registration tag “have plainly stamped
or stenciled the registration number of the dealer from whom the vehicle was
purchased and the date of delivery of the vehicle.” Id. It constitutes a misdemeanor
under Iowa law to operate a vehicle without either a valid permanent license plate or
a valid temporary tag. Id. § 321.98(2). Iowa law further proscribes falsification of a
temporary tag. See id. §§ 321.100, 714.8(11).

       To stop a driver for a suspected temporary-tag violation, police must have
“articulable and reasonable suspicion that a motorist is unlicensed or that an

                                           -9-
automobile is not registered.” Delaware v. Prouse, 440 U.S. 648, 663 (1979). Despite
the states’ “vital interest in ensuring that only those qualified to [drive] are permitted
to operate motor vehicles, that these vehicles are fit for safe operation, and hence that
licensing, registration, and vehicle inspection requirements are being observed,” id.
at 658, the Fourth Amendment does not permit random “spot checks,” id. at 661. “A
determination that reasonable suspicion exists, however, need not rule out the
possibility of innocent conduct.” Arvizu, 534 U.S. at 277.

       It is undisputed that Clinton’s temporary tag complied with Iowa law. Clinton
v. Garrett, 551 F. Supp. 3d 929, 938 (S.D. Iowa 2021) (“A properly completed
temporary registration tag was taped in Clinton’s rear window.”). The issue is
whether the officers had a reasonable and articulable suspicion that Clinton was
violating the law. The district court found that they did not, reasoning that the
inability to make out the tag did not constitute “a particularized basis for believing
a motor vehicle was unregistered or a temporary registration tag was falsified.” Id. at
940. The court based its conclusion on the distinction between an absence of
information about the tag, i.e., the officers’ inability to see what was on the tag, and
the presence of some information that pointed to the tag being fake.

      Clinton argues, and the district court concluded, that United States v.
McLemore, 887 F.3d 861 (8th Cir. 2018), is controlling. In McLemore, we held that
no reasonable suspicion existed for a stop based on an officer’s inability to read the
temporary tag taped inside the vehicle’s rear window. There, Officer Diana Del Valle
saw a vehicle with

      a dealer advertising plate instead of a rear license plate . . . and a
      temporary paper card taped to the inside of the left rear window. Del
      Valle radioed [Officers] Richter and Sullivan [that] she had seen “no
      violations yet.” They asked about the card in the back window. Del
      Valle said, “you can see a plate, but you can’t read what’s on it.” Officer


                                          -10-
      Sullivan replied, “there you go.” Del Valle activated the lights on her
      police cruiser and made an “equipment stop.”

McLemore, 887 F.3d at 863–64. We focused on the fact that Officer Del Valle relied
on her inability to read the tag—rather than on her observation of a possible legal
defect on the tag—in deciding to stop the vehicle:

      Del Valle justified the stop because she “could not see the numbers or
      letters on [the] temporary registration tag which the DOT requires” from
      her police cruiser. However, she knew the BMW had a car dealer’s
      advertising plate where the rear license plate is customarily attached,
      and she knew the piece of paper taped to the rear window was a
      temporary Iowa registration “plate” in the form approved by the Iowa
      DOT. Indeed, in her Incident Report written the day after the stop,
      Officer Del Valle wrote, “I observed the BMW had
      promotional/advertising dealer plates and I observed a paper plate
      affixed to the left portion of the rear window, but I was unable to see the
      letters or numbers on the paper plate from my vehicle.”

Id. at 866 (alteration in original). Additionally, we discounted the fact that the stop
occurred in a high-crime area, concluding that more was needed to provide reasonable
and articulable suspicion. Id. at 863 (noting that police first saw the BMW in “a
high[-]crime neighborhood . . . parked at . . . a residence frequented by members of
one of two rival gangs”). This is in keeping with longstanding Supreme Court
precedent requiring “objective manifestation that the person stopped is, or is about
to be, engaged in criminal activity.” Cortez, 449 U.S. at 417.

      McLemore stands for the proposition that it is a constitutional violation to stop
a vehicle merely because it has a temporary tag without a particularized basis for
suspecting the tag is in violation of Iowa law. McLemore, 887 F.3d at 867 (noting that
the use of a temporary tag alone to justify a stop “would permit police officers to
randomly stop any car with a temporary tag.”). But the officers argue that the instant

                                         -11-
case is more in line with several other Eighth Circuit cases. In United States v.
Mendoza, the arresting officer had recently investigated fraudulent temporary tags
and credibly testified that she believed the temporary tag was forged because (1) it
lacked “the colors of an Iowa temporary tag,” (2) “she saw ‘blue bars of some kind’
on the tag, but she did not recognize the colors, and [(3)] she observed that she
‘couldn’t verify that it was a legitimate tag and not something that someone had made
on their printer.’” 691 F.3d 954, 957 (8th Cir. 2012). In United States v. Sanchez, an
officer stopped a minivan driving without a front license plate and “a piece of paper
affixed to the minivan where a rear license plate would have been displayed.” 572
F.3d 475, 476 (8th Cir. 2009). Although it turned out to be a compliant Arizona
temporary tag, the officer could tell before pulling the defendant over that the rear
plate was not compliant with Nebraska law. Id. at 478–79. In both cases, the officer,
before making the stop, reasonably believed that the temporary tag was fake or
noncompliant. Moreover, in both cases, the officers had specific, articulable facts that
led them to that conclusion.

       In particular, the officers argue that the present facts most closely parallel
United States v. Givens, 763 F.3d 987 (8th Cir. 2014). There, we concluded that it
was “objectively reasonable for Officer Baughan to expect that a properly displayed
valid registration card would be readable from his location” based on the fact that he
“credibly testified that his suspicion arose because he could not determine whether
the paper affixed to the rear window was a valid temporary registration card” and
“that he had on prior occasions been able to read temporary registration cards at
nighttime.” Id. at 990. “Without an opportunity to inspect the paper closely, [Officer
Baughan] could not eliminate the possibility that the [vehicle] did actually display
valid proof of [ ] registration.” Id. at 991 (alterations in original) (quoting Sanchez,
572 F.3d at 479). In so concluding, we placed special emphasis on the officer’s
inability to determine whether the temporary tag was indeed what it appeared to be:




                                         -12-
      The district court, in adopting the report and recommendation of the
      magistrate judge, expressly found that Officer Baughan, before stopping
      the vehicle, could only see what appeared to be a temporary paper
      registration card in the rear window, but did not know whether the paper
      was in fact a registration card. This finding is critical, particularly
      because we have previously upheld a traffic stop under conditions where
      a vehicle did not display a metal license plate and the officer saw only
      what appeared to be a paper tag posted in the rear window, but did not
      know whether the paper affixed to the window was a valid registration
      tag.

Id. at 990 (citing Mendoza, 691 F.3d at 959).

        In distinguishing the present facts from Givens, the district court observed that
“Officer Garrett admitted to initiating the stop ‘strictly’ because the officers ‘couldn’t
see’ what was on Clinton’s temporary tag and not because of a mistaken, affirmative
belief that the tag was blank or fraudulent.” Clinton, 551 F. Supp. 3d at 942.
Additionally, to the extent that any of the officers held a genuine belief that the tag
was falsified, such a belief was unreasonable. In Givens, it was “undisputed that
Officer Baughan observed a vehicle with no metal license plates and that he could see
what appeared to be a paper registration card in the rear window of the car but could
not read it due to the angle of the rear window and the fact that it was dark outside.”
United States v. Givens, No. 12-CR-55-LRR, 2012 WL 6738400, at *3 (N.D. Iowa
Dec. 31, 2012), aff’d, 763 F.3d at 987 (emphasis added). Here, however, the officers
observed “what appeared to be a paper registration card,” id., as well as a dealer
advertisement plate and a matching decal next to it, R. Doc. 35-1, at 19. On these
facts, the natural and reasonable conclusion would have been that the car was a recent
purchase and that its temporary tag was likely valid. Even combined with the fact that
the stop occurred in an area known for criminal activity as well as a momentary
display of nervousness on the part of a passenger, there is not enough here to justify
the stop. See McLemore, 887 F.3d at 866; United States v. Beck, 140 F.3d 1129, 1137
(observing that “concrete reasons” are necessary for “wholly innocent factors to

                                          -13-
combine into a suspicious conglomeration” (internal quotation marks omitted)).
Accordingly, we conclude that the officers violated Clinton’s rights.

       We must still determine whether that right was clearly established. For the right
to be clearly established, “the contours of the right must be sufficiently clear that a
reasonable official would understand that what he is doing violates that right.”
Buckley v. Rogerson, 133 F. 3d 1125, 1128 (8th Cir. 1998) (internal quotation marks
omitted). The burden falls on the party asserting qualified immunity to establish the
relevant predicate facts. White v. McKinley, 519 F.3d 806, 813 (8th Cir. 2008). “We
do not define clearly established law at a high level of generality. Rather, we look for
a controlling case or a robust consensus of cases of persuasive authority.” Thurmond,
972 F.3d at 1012 (internal quotation marks and citation omitted).

       The officers argue that there is no clearly established right to drive with a
nervous passenger through a high crime neighborhood with a temporary tag that is
unable to be read by officers following the vehicle. We have already dismissed this
argument to the extent that it relies upon Clinton’s nervous passenger and the area
where he was driving. These facts, in isolation, do not support a conclusion that
Clinton’s vehicle was connected to unlawful activity in general, much less to the
specific kind of unlawful activity for which the officers pulled him over—a possible
temporary tag violation. Nor can a driver rightly be held responsible for ambient
conditions that render a tag illegible. Compare McLemore, 887 F.3d at 866 (holding
reasonable suspicion did not exist when officer’s sole reason for the stop was an
inability to read a valid temporary registration tag), with Givens, 763 F.3d at 990
(holding an officer’s stop of a vehicle passes constitutional muster when he observed
a car driving with no license plates but was unable to read its temporary registration
and he credibly testifies that he is usually able to do so under similar conditions). The
authority is clear: officers must have particularized facts that give rise to reasonable
suspicion in order for a stop to be constitutionally valid. See McLemore, 887 F.3d at
866; Mendoza, 691 F.3d at 959; Sanchez, 572 F.3d at 479; see also Beck, 140 F.3d

                                          -14-
at 1137; Prouse, 440 U.S. at 661. The officers cannot point to any positive indicator
for their suspicion that Clinton’s tag was falsified. The few indicators present, e.g.,
Clinton’s dealership plates, point the opposite direction. Cf. Givens, 763 F.3d at 990.
By the clearly established law, this court “cannot sanction stops justified only by the
generalized and ever-present possibility that interrogation and inspection may reveal
that any given motorist has committed some crime.” City of Indianapolis v. Edmond,
531 U.S. 32, 44 (2000).

        For these reasons, the officers’ stop of Clinton’s vehicle constituted a violation
of his clearly established rights. Hence, the district court did not err in concluding that
they were not entitled to qualified immunity. And since the stop constituted a
violation of Clinton’s Fourth Amendment rights, the court did not err in granting
summary judgment to Clinton.3

                                  III. Conclusion
       Accordingly, we affirm the district court.
                      ______________________________




       3
       The officers also argue that they were acting on the advice of attorneys that the
stop was valid. The officers’ subjective opinions about the constitutionality of their
actions have no bearing on qualified immunity analysis. See Conrod v. Davis, 120
F.3d 92, 97–98 (8th Cir. 1997).

                                           -15-